Mercure, J. (dissenting).
We respectfully dissent. By statute, the Comptroller is granted authority to determine eligibility for accidental disability retirement benefits (see, Retirement and Social Security Law § 374 [b]; see also, Matter of Heavey v Regan, 161 AD2d 917, 918; Matter of Leone v Regan, 146 AD2d 869, 870). As such, that officer is vested with exclusive authority to evaluate, weigh and make a choice between conflicting medical opinions, and this Court is bound by that determination so long as it is supported by substantial evidence (see, Matter of Sledge v New York State Police & Firemen’s Retirement Sys., 199 AD2d 944; Matter of Longendyke v Regan, 195 AD2d 695, 696; Matter of Newman v New York State Police & Firemen’s Retirement Sys., 186 AD2d 306, lv denied 81 NY2d 701; Matter of Heavey v Regan, supra; Matter of Leone v Regan, supra).
Here, the Comptroller accepted the testimony of an orthopedic surgeon who offered expert medical testimony that, although petitioner suffered a permanent partial disability, the injury was not so significant as to prevent him from performing his duties as a police officer. Given this testimony and based upon the record as a whole, we conclude that the challenged determination is supported by substantial evidence, even though there is other evidence in the record that arguably could support a contrary result (see, Matter of Spencer v New York State & Local Empls. Retirement Sys., 220 AD2d 792, 793).
We would confirm the determination and dismiss the petition.